In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-14-00150-CR


                    SHARISSA VALENE TOLLISON, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 108th District Court
                                    Potter County, Texas
             Trial Court No. 64,550-E, Honorable Douglas Woodburn, Presiding

                                    October 29, 2014

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant, Sharissa Valene Tollison, appeals from a judgment revoking her

community supervision and sentencing her to two years confinement and a fine of

$5,000 for the offense of theft with two prior convictions of theft. She contends 1) she

did not receive effective assistance of counsel because the trial court denied her the

right to make a closing argument and 2) the order cumulating her sentence was void.

We affirm the judgment.
        Assistance of Counsel

        Appellant argues that she was denied the effective assistance of counsel since

she was not afforded the right to present closing argument. However, the complaint

was not preserved.

        To preserve error, not only must the defendant inform the trial court of his desire

to make closing argument but the trial court must also refuse it. Habib v. State, 431
S.W.3d 737, 741-42 (Tex. App.—Amarillo 2014, pet. ref’d). Here, the record reveals

that immediately after appellant testified, her counsel asked the court to take judicial

notice of a bill of costs. After the court engaged in a brief discussion of those costs,

appellant announced “we’ll rest,” and both parties announced “close.” Following that,

the court pronounced sentence.               Neither the State nor appellant requested an

opportunity to present closing argument.1 Nor did appellant complain about the lack of

opportunity to present a closing argument via a motion for new trial. Consequently,

appellant failed to preserve her complaint for review.

        Consecutive Sentence

        Next, appellant alleges that the trial court’s order that the sentence in this cause

run consecutively to another is void. This is purportedly so because the order mandating

that the sentences run consecutively insufficiently described the cause, conviction, and

sentence which had to expire before the sentence at bar began to run.




        1
           We do not construe counsel’s statement that he “[c]lose[d]” to be a request for closing argument
but rather a statement that he closed his evidence. See State v. Barragan, 421 S.W.3d 16, 20 (Tex.
App.—Waco 2013, no pet.) (noting that after both sides rested and “closed” the evidence, the trial court
recessed to prepare the jury charge); Phillips v. State, 878 S.W.2d 617, 618 (Tex. App.—Corpus Christi
1994, no pet.) (noting appellant moved to re-open the evidence after both sides had “closed” the evidence
prior to the reading of the jury charge or commencement of argument).

                                                    2
       Contained in the judgment at bar is the statement:

       The Court ORDERS that the sentence in this conviction shall run
       consecutively and shall begin only when the judgment and sentence in the
       following case has ceased to operate: 10,989 (Hutchinson County) . . . .


To the extent that simply mentioning a cause number and county or prior conviction

insufficiently describes the sentence that must first expire, see Hicks v. State, No. 09-

12-00474-CR, 2013 Tex. App. LEXIS 8355, at *8-9 (Tex. App.—Beaumont, June 13,

2013 pet. ref’d) (mem. op., not designated for publication) (stating that a “cumulation

order . . . which recites only the cause number and county of a prior conviction, is

insufficient when the prior judgment is from a different county”), an appellate court may

modify the order when the record contains the necessary data for reformation. Id.; see

also Banks v. State, 708 S.W.2d 460, 461 (Tex. Crim. App. 1986) (reforming the written

sentence to reflect the record of the proceedings and contain the requisite elements).

       Normally there are five items that should be mentioned in a cumulation order.

They consist of 1) the trial court number of the prior conviction, 2) the correct name of

the court rendering the prior conviction, 3) the date of the prior conviction, 4) the prison

sentence rendered in the prior conviction, and 5) the nature of the prior conviction.

Barela v. State, 180 S.W.3d 145, 148 n.6 (Tex. Crim. App. 2005); Banks v. State, 708
S.W.2d at 461.     Yet, as recognized by the Court of Criminal Appeals in Barela, a

cumulation order with less than the five items has been upheld. Barela v. State, 180
S.W.3d at 148 n.6. Indeed, such an order will be upheld as long as the description in

the judgment is “sufficiently specific to allow the Texas Department of Criminal Justice -

Institutional Division (TDCJ - ID), to identify the prior with which the newer conviction is

cumulated.” Ex parte San Migel, 973 S.W.2d 310, 311 (Tex. Crim. App. 1998); see also


                                             3
Will. v. State, 675 S.W.2d 754, 764 (Tex Crim. App. 1984) (op. on reh’g). Here, the

record contains the identity of the convicted individual (i.e., Sharissa Valene Tollison),

the nature of the crime (i.e., theft), the cause number (10,989), the date of the crime

resulting in the conviction (i.e., August 16, 2012), the county from which the conviction

issued (i.e., Hutchinson County, Texas), and the sentence (i.e., nine months in a state

jail facility). The record does not reflect the court rendering the prior conviction or the

date of the conviction. Nonetheless, what it does reflect is substantial and sufficiently

specific to allow prison authorities to identify the prior conviction with which the newer

conviction is cumulated.

       Accordingly, we 1) overrule each issue, 2) modify the judgment to read that “the

sentence in this conviction shall run consecutively and shall begin only when the

judgment and sentence in the following case has ceased to operate: Sharissa Valene

Tollison v. State, Cause No. 10,989, Hutchinson County, Texas, for the crime of theft,

wherein Tollison received a nine month sentence in a state jail facility,” and 3) affirm the

judgment as modified.




                                                        Brian Quinn
                                                        Chief Justice


Do not publish.




                                             4